DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/15/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable by Wilson et al, US Pub. 2018/0278467, in view of Kazmi et al, US Pub. 2013/0308481, hereinafter referred to as Wilson and Kazmi respectively.
Regarding claims 1, 15 and 18-19, Wilson discloses beam failure identifications and recovery techniques  in a wireless communication system, the system comprising: monitor a reference signal associated with a control channel, the control channel being associated with a serving beam link (see figures 4-7, and p. [0092] and [0097], the measurement manager 930 may receive downlink reference signal transmissions. The measurement manager 930 also may receive the first transmission beam using the first set of antenna ports, derive a reference signal from the received first transmission beam); determine a channel quality measure based on the reference signal (see figures 4-7, and p. [0092] and [0097], the measuring the one or more signal characteristics of the second transmission beam includes measuring one or more of the RS or SS received on the second set of ports to obtain a channel quality value); determine a hypothetical error rate for the control channel based on the channel quality measure and a configuration of the control channel (p. [0039], [0092] and [0097] measuring one or more of the Reference Signal (RS) or Synchronization Signal (SS- e.g. configuration of the control channel) received on the second set of ports to obtain a channel quality value, and comparing the channel quality value to a threshold value); and declare a beam link failure for the serving beam link based on the hypothetical error rate for the control channel (p. [0039], [0092] and [0097] a beam failure may occur if the Physical downlink control channel (PDCCH) block error rate (BLER) exceeds a radio link monitoring default BLER threshold). Wilson discloses the error rate is measured based on one or more channel quality (Reference Signal (RS)) or a configuration of the control channel (e.g. Synchronization Signal (SS), p. [0092] and  [0097]) instead of the channel quality and a configuration of the control channel. Kazmi discloses this feature at p. [0114]-[0119] (BLER and out of Sync). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed Kazmi into Wilson’s system in order to guarantee quality of services and customer services. 
Regarding claim 2,  Wilson discloses declare the beam link failure for the serving beam link based on a comparison of the channel quality measure to a channel quality threshold value (see figures 4-7, and p. [0092] and [0097], comparing the channel quality value to a threshold value associated with a failure of the first transmission beam). Wilson does not disclose wherein the channel quality threshold value is dependent on the configuration of the control channel. Kazmi discloses this feature at p. [0117]-[0118] (Out of synchronization (out of sync) detection e.g. when hypothetical PDCCH BLER is 10% or more; and  in synchronization (in-sync) detection e.g. when hypothetical PDCCH BLER is 2% or less). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed Kazmi into Wilson’s system in order to guarantee quality of services and customer services. 
Regarding claim 4,  Wilson discloses being configured to declare the beam link failure for the serving beam link based on a comparison of the hypothetical error rate to an error rate threshold value (p. [0092], measuring one or more of the RS or SS received on the second set of ports to obtain a channel quality value, and comparing the channel quality value to a threshold value associated with a failure of the first transmission beam).  
Regarding claim 5,  Wilson does not disclose wherein the error rate threshold value is dependent on the configuration of the control channel. Kazmi discloses this feature at p. [0117]-[0118] (Out of synchronization (out of sync) detection e.g. when hypothetical PDCCH BLER is 10% or more; and  in synchronization (in-sync) detection e.g. when hypothetical PDCCH BLER is 2% or less). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed Kazmi into Wilson’s system for advantages set forth in claim 1.
Regarding claim 6,  Wilson discloses wherein the hypothetical error rate is a hypothetical block error rate for the control channel (p. [0039], A beam failure may occur if the PDCCH BLER exceeds a radio link monitoring default BLER threshold).
Regarding claim 7,  Wilson discloses wherein the control channel is associated with a plurality of serving beam links comprising the serving beam link, and wherein the receiving device is configured to declare the beam link failure for the plurality of serving beam links further based on a number of serving beam links in the plurality of serving beam links (see abstract, p. [0005], [0036], [0060], a base station may transmit an indication that one of a set of beams may have failed, and the UE may provide an indication of which beam of the set of beams has failed, such as based on a received reference signal associated with one of the beams).
Regarding claim 8, Wilson in view of Kazmi does not disclose declare the beam link failure for the serving beam link further based on a frequency range of the reference signal. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Wilson in view of Kazmi for advantages set forth in claim 1. 
Regarding claim 9, Wilson in view of Kazmi does not disclose monitor the reference signal in a same frequency range as a frequency range of the control channel. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Wilson in view of Kazmi for advantages set forth in claim 1.  
Regarding claim 10, Wilson in view of Kazmi does not disclose receive an instruction to monitor the reference signal in an updated frequency range; and monitor the reference signal in the updated frequency range in response to receiving the instruction. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into the system disclosed by Wilson in view of Kazmi for advantages set forth in claim 1. 
Regarding claim 11, Wilson in view of Kazmi does not disclose declare the beam link failure for the serving beam link further based on a service class associated with the serving beam link. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Wilson in view of Kazmi for advantages set forth in claim 1. 
Regarding claim 12,  Wilson in view of Kazmi does not disclose wherein the configuration of the control channel is at least one of a frequency range of the control channel or a transmission scheme of the control channel. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Wilson in view of Kazmi for advantages set forth in claim 1.
Regarding claim 13,  Wilson discloses wherein the channel quality measure is at least one of: a signal-to-interference and noise ratio, a reference signal received quality, or a reference signal received power (p. [0039], A threshold value may include an energy level threshold, a reference signal received power (RSRP) threshold, a reference signal received quality (RSRQ) threshold, a reference signal-signal to interference plus noise ratio (RS-SINR)).
Regarding claim 14,  Wilson discloses wherein the reference signal is at least one of channel state information reference symbols, demodulation reference signals for a new radio physical downlink control channel, demodulation reference signals for a new radio physical broadcast channel, a new radio secondary synchronization signal, a new radio primary synchronization signal, or reference symbols for at least one of time and frequency tracking (p. [0039], CSI-RS/SS).
Regarding claim 16, Wilson discloses wherein the control channel is a common control channel for a plurality of client devices, comprising the client device, or a dedicated control channel for a single client device (see fig. 4-7, control channel for a device).
Regarding claim 17, Wilson discloses wherein the serving beam link is a beam pair link comprising a transmission beam of a remote transmission point and a corresponding receiving beam of the client device (see fig. 4-7, a transmission beam of a BS and a corresponding receiving beam of the client device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/Primary Examiner, Art Unit 2463